DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         BOCA GAS CO., INC.,
                             Appellant,

                                     v.

                     BLUE HERON CITGO, INC.,
                            Appellee.

                              No. 4D20-1316

                              [March 11, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James L. Martz, Judge; L.T. Case No. 502019CA000691.

  Mark S. Roher of Law Office of Mark S. Roher, P.A., Plantation, for
appellant.

    Roland S. Salloum of Law Offices of Roland Salloum, West Palm Beach,
for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and ARTAU, JJ., concur.

                          *          *           *

    Not final until disposition of timely filed motion for rehearing.